       Case 2:16-md-02724-CMR Document 1600 Filed 11/17/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     MDL 2724
 IN RE: GENERIC PHARMACEUTICALS
                                                     16-MD-2724
 PRICING ANTITRUST LITIGATION


 THIS DOCUMENT RELATES TO:

 JM SMITH CORP.                                      HON. CYNTHIA M. RUFE

               v.                                    Civil Action No.
                                                     20-cv-04370
 ACTAVIS HOLDCO U.S. INC., et al.


                        DEFENDANT STRIDES PHARMA, INC.’S
                    RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Strides Pharma,

Inc. (“SPI”) discloses that its ultimate parent corporation is Strides Pharma Science Limited, a

publicly held company the shares of which are traded on BSE Ltd. under the scrip code 532531

and on the National Stock Exchange of India Ltd. under the scrip code STAR. There are no

publicly traded companies between SPI and Strides Pharma Science Limited.


 Date: November 17, 2020                   Respectfully submitted,

                                           /s/ Douglas Tween
                                           Douglas Tween
                                           LINKLATERS LLP
                                           1290 Avenue of the Americas
                                           New York, N.Y. 10104
                                           (212) 903-9072
                                           douglas.tween@linklaters.com

                                           Attorney for Defendant Strides Pharma, Inc.
       Case 2:16-md-02724-CMR Document 1600 Filed 11/17/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Defendant Strides Pharma, Inc. Rule 7.1 Corporate

Disclosure Statement was served on November 17, 2020 by the Court’s electronic filing system

to all counsel of record in the above-captioned action.


                                                           /s/ Douglas Tween




                                                 2
